Citation Nr: 0818990	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  00-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1992 to November 1994.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2000 
rating decision of the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a right knee disorder.  
The veterans claims file is now in the jurisdiction of the 
Atlanta, Georgia RO.  In December 2001, the veteran testified 
at a hearing before a Decision Review Officer (DRO) at the 
RO.  In a decision issued in May 2006, the Board, in 
pertinent part, denied the veteran's claim of service 
connection for a right knee disorder.  The veteran appealed 
that decision to the Court.  In December 2007, the Court 
issued an order that vacated the May 2006 Board decision and 
remanded the matter on appeal for readjudication consistent 
with the instructions outlined in the December 2007 Joint 
Motion by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Joint Motion alleges that the Board erred in finding the 
appellant did not have a current right knee disability.  
During the pendency of the veteran's appeal, the Court held 
that the requirement in a claim of service connection of 
current disability "is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  On February 2004 VA examination, the diagnosis was 
mild patellofemoral pain syndrome; however, on subsequent 
June 2005 VA examination (also performed by the February 2004 
VA examiner) the diagnosis was subjective pain of the right 
knee.  As these diagnoses were made by the same examiner, the 
record is unclear whether patellofemoral pain syndrome is a 
disability or if it is just pain.  The Court has held that 
pain alone without a diagnosed or underlying malady or 
condition is not a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), aff'd in part, vacated and remanded in part on other 
grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, 
February 2004 x-rays revealed no bone or joint abnormality of 
the right knee.  However, a previous September 2001 report of 
a whole body bone scan revealed osteoarthritis of the "knees 
joints".  Notably, osteoarthritis is a degenerative disease, 
and by its very nature, deteriorates rather than improves 
over time.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1333 (30th 
ed. 2003).  Consequently, the September 2001 bone scan 
finding of osteoarthritis of the "knee joints" and the 
subsequent, February 2004, X-ray finding that there was no 
bone or joint abnormality or the right knee appear 
irreconcilable, and the record remains unclear whether the 
veteran has had a right knee disability during the appeal 
period.  A remand for further examination and clarification 
is required.  

In April 2008 written argument, the veteran's attorney 
requested that the Board obtain the veteran's Social Security 
Administration (SSA) records.  VA has a duty to assist the 
veteran in obtaining records from other federal government 
agencies where it has "actual notice" that these records 
exist.  Murincsak v. Derwinski, 2. Vet. App. 363, 369-70 
(1992).  Hence, SSA records are considered to be 
constructively of record and they must be obtained, if 
available.

The veteran's attorney has also indicated that private and VA 
treatment records remain outstanding.  To ensure that any 
outstanding records are secured, the veteran should be asked 
to identify any additional treatment she has received for a 
right knee disability.  VA treatment records are 
constructively of record and must be secured and associated 
with the claims file.

The veteran and her attorney should be advised that under 
38 C.F.R. § 3.158 when evidence requested in connection with 
an original claim is not furnished within one year of the 
request, the claim will be considered abandoned.  

One of the theories alleged by the veteran is that a right 
knee disability is related to her service-connected left knee 
disability.  Service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires (1) competent 
evidence (a medical diagnosis) of current chronic disability; 
(2) evidence of a service-connected disability; and (3) 
competent evidence that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

A Veterans Claims Assistance Act (VCAA) notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  April 2001 and February 2004 VCAA 
notification letters substantially complied with VCAA notice 
requirements and told the veteran the evidence she needed to 
submit to substantiate a service connection claim; however, 
they did not specifically inform her of the requirements for 
proving a claim of secondary service connection.  Hence, the 
veteran should be given this notice on remand.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The appellant has not been notified of the criteria 
for establishing a disability rating or effective dates of 
awards.  Since the case is being remanded anyway, the RO will 
have the opportunity to correct these notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
providing her the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising her 
of the evidence required to support a 
claim of secondary service connection for 
a right knee disability and notice 
regarding the rating of a right knee 
disability and effective date of any award 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

The letter should also ask the veteran to 
identify any treatment or evaluation she 
has had for a right knee disability and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
The letter should inform the veteran of 
the provisions of 38 C.F.R. § 3.158.  The 
RO should obtain complete records of all 
such treatment and evaluation from all 
sources identified by the veteran.  The RO 
must obtain any updated VA treatment 
records that have not been associated with 
the claims file.

2.	The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the 
record upon which any such claim was 
decided.  If those records are unavailable 
because they have been lost or destroyed, 
it should be so noted in the claims file.

3.	The veteran should then be afforded a 
VA examination by an orthopedic specialist 
(other than the February 2004 and June 
2005 VA examiner) to determine whether she 
has had a right knee disability during the 
appeal period and, if so, whether it is 
related to her service or to her service-
connected left knee disability.  Her 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must explain 
the rationale for all opinions provided.  
The examiner should first determine 
whether the evidence of record shows the 
veteran has had a right knee disability 
during the appeal period.  If available, 
the September 2001 VA whole body bone scan 
films should be located and a radiologist 
should specifically interpret whether 
these films show a right knee disability.  
[If the original films are unavailable, 
such should be noted for the claims file.]  
If further medical testing is deemed 
necessary, then such should be completed.  
The examiner should review all right knee 
findings of record, including (but not 
limited to) September 1994 in service bone 
scan results, September 2001 bone scan 
results, February 2004 x-ray results, the 
February 2004 VA examination report, and 
the June 2005 VA examination report.  The 
examiner should reconcile the different 
findings, explaining whether the evidence 
shows the veteran has had a right knee 
disability at any time during the appeal 
period.  In conjunction with this request, 
the examiner is asked to comment on the 
diagnosis of patellofemoral pain syndrome 
and whether it constitutes an underlying 
right knee disability.

If the examiner concludes that the 
evidence shows the veteran has had a right 
knee disability during the appeal period, 
then the examiner is asked to provide 
opinions on the following questions:

A) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
right knee disability is related to an 
event or injury incurred during service?; 
and 

B) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
right knee disability was either caused or 
aggravated by (increased in severity due 
to) the veteran's service-connected left 
knee disability.  If the opinion is that 
the veteran's service-connected left knee 
disability aggravated a right knee 
disability, the examiner should specify, 
so far as possible, the degree of 
disability (pathology/impairment) 
resulting from such aggravation.  The 
examiner must also comment on the opinion 
in a December 13, 2001 VA treatment record 
(which seems to "possibly" relate a 
right knee disorder to the veteran's 
service-connected left knee disability).  

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and her attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to ensure full compliance with 
the Order of the Court endorsing the Joint Motion by the 
parties.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

